Citation Nr: 0812149	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision (issued 
August 9, 2006) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.   

The veteran appeared and testified at a personal hearing in 
August 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.  
The record was held open an additional 60 days following the 
hearing to allow the veteran to submit private medical 
opinion evidence and lay statement.  Additional evidence was 
received in August 2007.  At the personal hearing, the 
veteran indicated his desire to waive initial RO 
consideration of this evidence, and also signed waivers of 
initial RO consideration with the additional evidence 
submitted in August 2007. 

The Board notes that in August 2007 the veteran submitted a 
claim for service connection for bilateral hearing loss.  The 
RO is developing this issue, which is not an issue currently 
before the Board on appeal.     


FINDING OF FACT

The veteran was exposed to acoustic trauma in service; 
experienced chronic tinnitus in service; bilateral tinnitus 
has been continuous since service separation; and the 
currently diagnosed tinnitus has been related by competent 
evidence to in-service acoustic trauma. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159,  3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters in October 2005 and January 2006 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with such notice in a March 2006 letter. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  The evidence of record 
includes private audiological and medical opinion evidence, 
the veteran's statements and personal hearing testimony, and 
other relevant lay statement. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  Moreover, because the full benefit is being 
granted in this case (service connection for tinnitus), there 
can be no prejudice regarding VA's duty to notify or assist 
the veteran.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Tinnitus

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5  Vet. App. 91, 93 
(1993).  

The veteran contends that he now has tinnitus due to in-
service noise exposures of spikes in broadcasting noise as a 
Morse code operator and on the firing range at 
Ft. Bragg.  He contends that his current tinnitus was 
essentially chronic, if intermittent, in service following 
the broadcasting noise spikes in the ear phones while 
performing his monitoring duties.  He also contends that his 
tinnitus has been chronic since service separation to the 
present.  In addition, the veteran has presented competent 
medical opinion evidence relating the currently diagnosed 
tinnitus to in-service noise exposure.

After a review of all the evidence of record, including the 
veteran's military occupational specialty of Morse Code 
operator, and the veteran's credible personal hearing 
testimony of acoustic traumas in service during broadcasting 
noise spikes and while firing on the rifle range without 
hearing protection, the Board finds that the veteran was 
exposed to acoustic trauma in service.  The Board also finds 
that the veteran experienced chronic, if intermittent, 
tinnitus in service.  Regarding in-service symptoms of 
tinnitus, the Board finds the veteran's personal hearing 
testimony on this question to be credible. 

In addition, the Board finds credible the veteran's testimony 
of continuous post-service symptoms of tinnitus.  The 
veteran's testimony and assertion of continuous post-service 
symptoms of tinnitus are further corroborated by a lay 
statement from his ex-wife to the effect that the veteran had 
hearing problems, including tinnitus, soon after service 
separation, and that the veteran sought treatment for these 
problems.  The remaining questions are whether the veteran 
now has a current disability of tinnitus, and whether the 
current tinnitus is related by competent medical evidence to 
the in-service exposure to acoustic trauma. 

On the question of current disability of tinnitus, the 
competent medical evidence reflects a diagnosis of tinnitus 
in February 1998, and an August 2007 private Dwight Vaught, 
M.D., reflects a current diagnosis of tinnitus.  The veteran 
has also credibly testified regarding his current symptoms of 
tinnitus.  The Federal Circuit has recently held that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 07-7029, 2007 WL 1892301 (Fed. Cir. July 3, 2007).  

The Board further finds that the weight of the competent 
medical evidence relates the veteran's current tinnitus to 
in-service acoustic trauma.  An August 2007 letter from a 
private physician, Dwight Vaught, M.D., reflects the 
veteran's history of in-service noise exposure and continuous 
post-service symptoms of tinnitus; current complaints and 
diagnosis of tinnitus; and an opinion that the currently 
diagnosed tinnitus was "secondary to noise exposure in the 
military."  As indicated, the Board has also found to be 
credible the veteran's reported history of in-service noise 
exposure, in-service symptoms of tinnitus, and essentially 
continuous post-service symptomatology of tinnitus that 
serves as the basis for this opinion.  The Court has held 
that where there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
indicate that disability may be associated with . . . active 
service."  Charles v. Principi, 16 Vet. App 370, 374 (2002).  
For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that tinnitus 
was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. 


ORDER

Service connection for tinnitus is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


